UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6555



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

JOHNNY CROWDER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-92-86, CA-96-44-3-P)


Submitted:   June 20, 1996                  Decided:   July 2, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Johnny Crowder, Appellant Pro Se. Kenneth Davis Bell, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss on the reasoning

of the district court. United States v. Crowder, Nos. CR-92-86; CA-
96-44-3-P (W.D.N.C. Mar. 12 & 25, 1996). Additionally, we deny Ap-

pellant's motions for bail, appointment of counsel, and an expe-

dited appeal. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2